DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Applicant’s communications filed on 8/22/2021
Claims 1-20 are pending. Claims 1, 9, and 17 are independent.

Response to Amendment
The rejections to claims 2-4 and 17-20 under 35 U.S.C. 112(b) as cited in the previous Office action are withdrawn in light of the amendments to the claims filed 8/22/2021 which overcome and/or moot such previous rejections.

Response to Arguments
Applicant’s arguments with respect to the independent claim(s) 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new reference has been applied to teach the newly amended limitations specifically challenged in the remarks.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-12, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ventura et al., U.S. Patent Pub. No. 2018/0101448 (hereinafter Ventura) in view of Horii et al., U.S. Patent Pub. No. 2018/0322160, published on 11/8/2018 (hereinafter Horii) and further in view of Lowagie, U.S. Patent Pub. No. 2020/0099534 (hereinafter Lowagie).

Regarding claim 1, Ventura in the analogous art of snapshots for distributed ledgers teaches:
An apparatus comprising: (See Ventura [0006] wherein invention is implemented as an apparatus).
a storage configured to store a permissioned blockchain; and (See Ventura [0038] and [0063] wherein computing entity storage stores a permissioned or private blockchain distributed ledger).
a processor configured to ( Ventura [0006], [0008]-[0010] wherein the operations are carried out by a processor).
generate a snapshot of a state of the … permissioned blockchain …  (See Ventura [0006], [0008]-[0010], and [0087]-[0090] wherein a snapshot of the state of the permissioned blockchain is generated).
generate a unique identifier of the state snapshot that distinguishes the state snapshot from the last state snapshot, (See Ventura [0088] wherein the generated snapshot includes a unique identifier as a timestamp or time/date that the snapshot was captured distinguishing it from any previous/last state snapshots).
store the state snapshot in a data store, and (See Ventura [0087] and [0092] responsive to generating the snapshot, the snapshot is stored in the segment data file in a data store. See also [0008], [0069] storing snapshot to segment data file in data store).
Ventura does not explicitly teach:
identify all newly added blocks which have been added to the permissioned blockchain since a last state snapshot;
[generate the snapshot] of the identified newly added blocks which have been added to the [blockchain] since the last state snapshot, [and a unique identifier for such generated snapshot distinct from the previous snapshot] 
store proof of the state snapshot which includes the unique identifier and a storage location of the state snapshot on a public blockchain. (Note Ventura as in [0071] wherein “verification proof” of blocks generally is stored, but there is no explicit recitation of storing such verification of a file from the private chain or off-chain, to a public blockchain).

identify all newly added blocks which have been added to the permissioned blockchain since a last state snapshot; (See Horii [0004] and [0064]-[0073] wherein particularly as in [0064] and [0066]-[0067] obtaining section obtains/identifies newly added blocks at time tn as blocks after time point of last snapshot tn-a. Including identifying blocks that have been newly added as changed within that time span after tn-a. See also [0058] and [0074]. 
[generate the snapshot] of the identified newly added blocks which have been added to the [blockchain] since the last state snapshot, [and a unique identifier for such generated snapshot distinct from the previous snapshot] (See Horii [0069] “generate a snapshot SS(tn) at the time point tn” based on the differences/new blocks obtained/identified since previous snapshot state “snapshot SS(tn-a)”. Note that the generated snapshot is also identified with an identifier tn as well that is distinct from tn-a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horii with the teachings of Ventura. One having ordinary skill in the art would have been motivated to combine the new block and difference since last snapshot state for generating a snapshot state at a current point in time as in Horii with the private blockchain snapshot file generation and storage as in Ventura in order to allow confirmation of accuracy and access to transactions/blocks are a variety of time points for audit purposes. See Horii [0003] the creation of the snapshots at each time point based on only newly added blocks also reduces the size of the snapshot and improves storage efficiency.
Then Ventura in view of Horii does not explicitly teach:
store proof of the state snapshot which includes the unique identifier and a storage location of the state snapshot on a public blockchain. (But note Horii [0071]-[0073] verifying snapshot and storing verified snapshot

store proof of the state snapshot which includes the unique identifier and a storage location of the state snapshot on a public blockchain. (See Lowagie [0055]-[0058] wherein a storage location of a file (e.g. snapshot) is received and used to create a proof as reference hash that identifies the file by identifier, storage location, and version/timestamp information which is stored to the blockchain. See further [0077]-[0087] and [0097]-[0099] wherein a received file (e.g. snapshot) is received and a hash/proof for such file/snapshot is generated and stored on a public blockchain where the proof/hash includes the file identifier/timestamp and storage location. See also [0066]-[0067], [0069], and [0052]-[0053] any file stored outside the blockchain (e.g. snapshot stored in data store) is registered with a unique file identifier. Note also [0038] and [0086] public blockchain is where file proof is registered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lowagie with the teachings of Ventura and Horii. One having ordinary skill in the art would have been motivated to combine the public blockchain registration of file identification/proof and location for a file stored outside the public blockchain in Lowagie, with the new block and difference since last snapshot state for generating a snapshot state at a current point in time as in Horii and the private blockchain snapshot file generation and storage as in Ventura in order to avoid registering private information on the public blockchain but allow for off-chain stored file to have proof/verification on the public blockchain. Such allows for public verification of integrity and authenticity of snapshot files without providing access to the underlying private blockchain data or snapshot files, including encrypted files. See Lowagie [0053], [0086], and [0122].

Regarding claim 2, Ventura in view of Horii and Lowagie as applied above to claim 1 further teaches:
The apparatus of claim 1, wherein the processor is configured to add identifiers of peer nodes that are participants of the permissioned blockchain and identifiers of smart contracts executed by the peer nodes to the state snapshot. (See Ventura [0087]-[0088] as well as in [0070]-[0072] such blocks include smart contracts embedded within blocks and stored in blocks including the identified peers/participants to the contract and specific contract identifier, such that snapshotting such a block includes/adds to the snapshot all the smart contract data as well).

Regarding claim 3, Ventura in view of Horii and Lowagie as applied above to claim 1 further teaches:
The apparatus of claim 1, wherein the state snapshot comprises a copy of block content from only a subset of blocks from among a larger set of blocks stored on the permissioned blockchain. (See Ventura [0087]-[0088] wherein snapshot includes subset of blocks from the permissioned blockchain that capture current state. See further Horii as cited above, snapshot is only copy of difference/new blocks).

Regarding claim 4, Ventura in view of Horii and Lowagie as applied above to claim 1 further teaches:
The apparatus of claim 1, wherein the state snapshot comprises a state of only the newly added blocks that have been added since the last state snapshot of the permissioned blockchain. (See Ventura [0008]-[0010], [0066], and [0087], [0091] wherein snapshot is for current segment blocks which is block since last snapshot. See also Horii [0004] and [0064]-[0073] wherein particularly as in [0064] and [0066]-[0067] obtaining section obtains/identifies newly added blocks at time tn as blocks after time point of last snapshot tn-a. Including identifying blocks that have been newly added as changed within n-a. And as in [0069] generating snapshot based only on the newly added blocks. See also [0058] and [0074].).

Regarding claim 7, Ventura in view of Horii and Lowagie as applied above to claim 1 further teaches:
The apparatus of claim 1, wherein the unique identifier comprises a timestamp which identifies when the state snapshot was generated. (See Ventura [0088] and [0099] identifier of snapshot comprises time/date field as timestamp).

Regarding claim 8, Ventura in view of Horii and Lowagie as applied above to claim 1 further teaches:
The apparatus of claim 1, wherein the processor is configured to generate a verification hash of the state snapshot as the proof and write the verification hash of the state snapshot, a hash of the storage location, and the unique identifier, to chaincode on the public blockchain. (See Lowagie [0055]-[0058] wherein a storage location of a file (e.g. snapshot) is received and used to create a proof as reference hash that identifies the file by identifier, storage location, and version/timestamp information which is stored to the blockchain. See further [0077]-[0087] and [0097]-[0099] wherein a received file (e.g. snapshot) is received and a hash/proof for such file/snapshot is generated and stored on a public blockchain where the proof/hash includes the file identifier/timestamp and storage location. See also [0066]-[0067], [0069], and [0052]-[0053] any file stored outside the blockchain (e.g. snapshot stored in data store) is registered with a unique file identifier. Note also [0038] and [0086] public blockchain is where file proof is registered. Note also Horii [0070]-[0073]).






A method comprising: (See Ventura [0004]-[0005] and [0008] invention implemented as a method).
… a permissioned blockchain … (See Ventura [0038] and [0063] wherein computing entity storage stores a permissioned or private blockchain distributed ledger).
generating a snapshot of a state of … the permissioned blockchain… (See Ventura [0006], [0008]-[0010], and [0087]-[0090] wherein a snapshot of the state of the permissioned blockchain is generated. See further [0038] and [0063] wherein computing entity storage stores a permissioned or private blockchain distributed ledger).
generating a unique identifier of the state snapshot that distinguishes the state snapshot from the last state snapshot; (See Ventura [0088] wherein the generated snapshot includes a unique identifier as a timestamp or time/date that the snapshot was captured distinguishing it from any previous/last state snapshots).
storing the state snapshot in a data store; and (See Ventura [0087] and [0092] responsive to generating the snapshot, the snapshot is stored in the segment data file in a data store. See also [0008], [0069] storing snapshot to segment data file in data store).
Ventura does not explicitly teach:
identifying all newly added blocks which have been added to the permissioned blockchain since a last state snapshot;
[generating the snapshot] of the identified newly added blocks which have been added to the [blockchain] since the last state snapshot, [and a unique identifier for such generated snapshot distinct from the previous snapshot] 

storing proof of the state snapshot including the unique identifier and a storage location of the state snapshot on a public blockchain. (Note Ventura as in [0071] wherein “verification proof” of blocks generally is stored, but there is no explicit recitation of storing such verification of a file from the private chain or off-chain, to a public blockchain).
However, Horii in the analogous art of generating snapshots of blockchain states teaches:
identifying all newly added blocks which have been added to the permissioned blockchain since a last state snapshot; (See Horii [0004] and [0064]-[0073] wherein particularly as in [0064] and [0066]-[0067] obtaining section obtains/identifies newly added blocks at time tn as blocks after time point of last snapshot tn-a. Including identifying blocks that have been newly added as changed within that time span after tn-a. See also [0058] and [0074].
[generating the snapshot] of the identified newly added blocks which have been added to the [blockchain] since the last state snapshot, [and a unique identifier for such generated snapshot distinct from the previous snapshot] (See Horii [0069] “generate a snapshot SS(tn) at the time point tn” based on the differences/new blocks obtained/identified since previous snapshot state “snapshot SS(tn-a)”. Note that the generated snapshot is also identified with an identifier tn as well that is distinct from tn-a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horii with the teachings of Ventura. One having ordinary skill in the art would have been motivated to combine the new block and difference since last snapshot state for generating a snapshot state at a current point in time as in Horii with the private blockchain snapshot file generation and storage as in Ventura in order to allow confirmation of accuracy and access to transactions/blocks are a variety of time points for audit purposes. See Horii [0003] the creation of the snapshots at each time point based on only newly added blocks also reduces the size of the snapshot and improves storage efficiency.
Then Ventura in view of Horii does not explicitly teach:
storing proof of the state snapshot including the unique identifier and a storage location of the state snapshot on a public blockchain. (But note Horii [0071]-[0073] verifying snapshot and storing verified snapshot
However, Lowagie in the analogous art of registering and verifying files with blockchain teaches:
storing proof of the state snapshot including the unique identifier and a storage location of the state snapshot on a public blockchain. (See Lowagie [0055]-[0058] wherein a storage location of a file (e.g. snapshot) is received and used to create a proof as reference hash that identifies the file by identifier, storage location, and version/timestamp information which is stored to the blockchain. See further [0077]-[0087] and [0097]-[0099] wherein a received file (e.g. snapshot) is received and a hash/proof for such file/snapshot is generated and stored on a public blockchain where the proof/hash includes the file identifier/timestamp and storage location. See also [0066]-[0067], [0069], and [0052]-[0053] any file stored outside the blockchain (e.g. snapshot stored in data store) is registered with a unique file identifier. Note also [0038] and [0086] public blockchain is where file proof is registered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lowagie with the teachings of Ventura and Horii. One having ordinary skill in the art would have been motivated to combine the public blockchain registration of file identification/proof and location for a file stored outside the public blockchain in Lowagie, with the new block and difference since last snapshot state for generating a snapshot state at a current point in time as in Horii and the private blockchain snapshot file generation and storage as in Ventura in order to avoid registering private information on the public blockchain but allow for off-chain stored file to have proof/verification on the public blockchain. Such allows for public verification of integrity and authenticity of snapshot files without providing access to the underlying private blockchain data or snapshot files, including encrypted files. See Lowagie [0053], [0086], and [0122].


The method of claim 9, wherein the generating the snapshot comprises adding identifiers of peer nodes that are participants of the permissioned blockchain, and identifiers of smart contracts executed by the peer nodes, to the state snapshot. (See Ventura [0087]-[0088] as well as in [0070]-[0072] such blocks include smart contracts embedded within blocks and stored in blocks including the identified peers/participants to the contract and specific contract identifier, such that snapshotting such a block includes/adds to the snapshot all the smart contract data as well).

Regarding claim 11, Ventura in view of Horii and Lowagie as applied above to claim 9 further teaches:
The method of claim 9, wherein the state snapshot comprises a copy of block content from  only a subset of blocks among a larger set of blocks stored on the permissioned blockchain. (See Ventura [0087]-[0088] wherein snapshot includes subset of blocks from the permissioned blockchain that capture current state. See further Horii as cited above, snapshot is only copy of difference/new blocks).

Regarding claim 12, Ventura in view of Horii and Lowagie as applied above to claim 9 further teaches:
The method of claim 9, wherein the state snapshot comprises a state of only the newly added blocks that have been added since the last state snapshot of the permissioned blockchain. (See Ventura [0008]-[0010], [0066], and [0087], [0091] wherein snapshot is for current segment blocks which is block since last snapshot. See also Horii [0004] and [0064]-[0073] wherein particularly as in [0064] and [0066]-[0067] obtaining section obtains/identifies newly added blocks at time tn as blocks after time point of last snapshot tn-a. Including identifying blocks that have been newly added as changed within n-a. And as in [0069] generating snapshot based only on the newly added blocks. See also [0058] and [0074].).

Regarding claim 15, Ventura in view of Horii and Lowagie as applied above to claim 9 further teaches:
The method of claim 9, wherein the unique identifier comprises a timestamp which identifies when the snapshot was generated. (See Ventura [0088] and [0099] identifier of snapshot comprises time/date field as timestamp).

Regarding claim 16, Ventura in view of Horii and Lowagie as applied above to claim 9 further teaches:
The method of claim 9, wherein the storing poof of the state snapshot comprises generating a verification hash of the state snapshot as the proof and writing the verification hash of the state snapshot, a hash of the storage location, and the unique identifier, to chaincode on the public blockchain. (See Lowagie [0055]-[0058] wherein a storage location of a file (e.g. snapshot) is received and used to create a proof as reference hash that identifies the file by identifier, storage location, and version/timestamp information which is stored to the blockchain. See further [0077]-[0087] and [0097]-[0099] wherein a received file (e.g. snapshot) is received and a hash/proof for such file/snapshot is generated and stored on a public blockchain where the proof/hash includes the file identifier/timestamp and storage location. See also [0066]-[0067], [0069], and [0052]-[0053] any file stored outside the blockchain (e.g. snapshot stored in data store) is registered with a unique file identifier. Note also [0038] and [0086] public blockchain is where file proof is registered. Note also Horii [0070]-[0073]).

Regarding claim 17, Ventura in the analogous art of snapshots for distributed ledgers teaches:
 An apparatus comprising: (See Ventura [0006] wherein invention is implemented as an apparatus).
a storage configured to store a permissioned blockchain; and (See Ventura [0038] and [0063] wherein computing entity storage stores a permissioned or private blockchain distributed ledger).
a processor configured to identify a … state information [file] of the permissioned blockchain … (See Ventura [0097]-[0101] request/identify the last/most recent snapshot file (e.g. state information) of the permissioned blockchain as in [0098]).
retrieve a … snapshots … of the permissioned blockchain … (See Ventura [0097]-[0101] retrieve the identified last/most recent snapshot file (e.g. state information) of the permissioned blockchain to begin restoring/restarting state of blockchain node).
synchronize a state of the permissioned blockchain in the storage based on the retrieved… snapshots …. (See Ventura [0097]-[0101] restarted/added node is synchronized to point-in-time snapshot retrieved for latest time).
Ventura does not explicitly teach:
a plurality of snapshots captured of different respective subset of blocks…
[access/synchronize the] … plurality of snapshots captures of different respective subsets of blocks on the permissioned blockchain.
identify a storage location of [state information] file [ of the permissioned blockchain] from chaincode running on a public blockchain,
[retrieve a file (e.g. state snapshot)] based on the identified storage location from the chaincode running on the public blockchain, and
However, Horii in the analogous art of generating snapshots of blockchain states teaches:

a plurality of snapshots captured of different respective subset of blocks…  (See Horii [0004] and [0064]-[0073] wherein particularly as in [0064] and [0066]-[0067] obtaining section obtains/identifies newly added blocks at time tn as blocks after time point of last snapshot tn-a. Including identifying blocks that have been newly added as changed within that time span after tn-a. See also [0058] and [0074]. And as in [0069] “generate a snapshot SS(tn) at the time point tn” based on the differences/new blocks obtained/identified since previous snapshot state “snapshot SS(tn-a)”. Note that the generated snapshot is also identified with an identifier tn as well that is distinct from tn-a which as in [0003] is for accessing the data set/blocks at variety of different times).
[access/syncrhonize the] … plurality of snapshots captures of different respective subsets of blocks on the permissioned blockchain. (See Horii [0003], [0027], [0041], [0073], [0080]-[0081] and [0085]-[0088] wherein snapshots for variety of times are stored and accessed by auditor node for updating/synchronizing based on comparison with time point for captured newly added blocks within snapshot for such time point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horii with the teachings of Ventura. One having ordinary skill in the art would have been motivated to combine the new block and difference since last snapshot state for generating a snapshot state at a current point in time as in Horii with the private blockchain snapshot file generation and storage as in Ventura in order to allow confirmation of accuracy and access to transactions/blocks are a variety of time points for audit purposes. See Horii [0003] the creation of the snapshots at each time point based on only newly added blocks also reduces the size of the snapshot and improves storage efficiency.
Then Ventura in view of Horii does not explicitly teach identifying the off-chain file from the public blockchain as:
identify a storage location of [state information] file [ of the permissioned blockchain] from chaincode running on a public blockchain, (See Lowagie [0055]-[0058], [0060]-[0068], and [0164]-[0169] wherein based on blockchain identifier a storage location of a file reference is identified from a public block-chain. Note that the file in Lowagie is any file off-chain, including a snapshot, etc.).
[retrieve a file (e.g. state snapshot)] based on the identified storage location from the chaincode running on the public blockchain, and (See Lowagie [0055]-[0058], [0060]-[0068], and [0164]-[0169] wherein based on blockchain identifier a storage location of a file reference is identified from a public block-chain and the file is retrieved and verified based on the location and proof verification data on the public block-chain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lowagie with the teachings of Ventura and Horii. One having ordinary skill in the art would have been motivated to combine the public blockchain registration of file identification/proof and location for a file stored outside the public blockchain in Lowagie, with the new block and difference since last snapshot state for generating a snapshot state at a current point in time as in Horii and the private blockchain snapshot file generation and storage as in Ventura in order to avoid registering private information on the public blockchain but allow for off-chain stored file to have proof/verification on the public blockchain. Such allows for public verification of integrity and authenticity of snapshot files without providing access to the underlying private blockchain data or snapshot files, including encrypted files. See Lowagie [0053], [0086], and [0122].

Regarding claim 18, Ventura in view of Horii and Lowagie as applied above to claim 17 further teaches:
The apparatus of claim 17, wherein each state snapshot comprises a copy of block content from a subset of blocks on the permissioned blockchain, identifiers of peer nodes that are participants of the permissioned blockchain, and identifiers of smart contracts executed by the peer nodes. (See Ventura [0087]-[0088] wherein snapshot includes subset of blocks from the permissioned blockchain that capture current state and as well as in [0070]-[0072] such blocks include smart contracts embedded within blocks and stored in blocks including the identified peers/participants to the contract and specific contract identifier, such that snapshotting such a block includes/adds to the snapshot all the smart contract data as well).

Regarding claim 20, Ventura in view of Horii and Lowagie as applied above to claim 17 further teaches:
The apparatus of claim 17, wherein each state snapshot is hashed, and the processor is further configured to verify an integrity of each state snapshot based on a hash verification using a predetermined hash function. (See Lowagie [0055]-[0058] wherein reference hash that identifies the file by identifier, storage location, and version/timestamp information which is stored to the blockchain .


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ventura in view of Horii and Lowagie, and further in view of Patterson et al., U.S. Patent No. 10,866,742 (hereinafter Patterson).

Regarding claim 5, Ventura in view of Horii and Lowagie as applied above to claim 1 further teaches:
The apparatus of claim 1, 
Ventura in view of Horii and Lowagie does not explicitly teach:
wherein the processor is further configured to encrypt the state snapshot prior to storage of the state snapshot in the data store. (But note Ventura [0012] and [0105] generally encrypting data as well as Lowagie [0053] registration in public blockchain despite file being encrypted, but not explicitly encrypting the snapshot).
However, Patterson in the analogous art of archiving storage of snapshots teaches:
wherein the processor is further configured to encrypt the state snapshot prior to storage of the state snapshot in the data store. (See Patterson col. 24:8-67 wherein archive/storage is populated with state snapshot files and “encrypts one or more … snapshots”. Note therein metadata and/or verification of snapshot is also stored separately (e.g. in blockchain as in Lowagie)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patterson with the teachings of Ventura and Horii and Lowagie. One having ordinary skill in the art would have been motivated to combine the storage and encryption of state snapshot files as in Patterson with the public blockchain registration of file identification/proof and location for a file stored outside the public blockchain as in Lowagie, the newly added blocks used for generating snapshots in blockchain as in Horii, and the private blockchain snapshot file generation and storage as in Ventura in order to secure and protect the contents of the 

Regarding claim 13, Ventura in view of Horii and Lowagie as applied above to claim 9 further teaches:
The method of claim 9, 
Ventura in view of Horii and Lowagie does not explicitly teach:
further comprising encrypting the state snapshot prior to storing the state snapshot in the data store. (But note Ventura [0012] and [0105] generally encrypting data as well as Lowagie [0053] registration in public blockchain despite file being encrypted, but not explicitly encrypting the snapshot).
However, Patterson in the analogous art of archiving storage of snapshots teaches:
further comprising encrypting the state snapshot prior to storing the state snapshot in the data store. (See Patterson col. 24:8-67 wherein archive/storage is populated with state snapshot files and “encrypts one or more … snapshots”. Note therein metadata and/or verification of snapshot is also stored separately (e.g. in blockchain as in Lowagie)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patterson with the teachings of Ventura and Horii and Lowagie. One having ordinary skill in the art would have been motivated to combine the storage and encryption of state snapshot files as in Patterson with the public blockchain registration of file identification/proof and location for a file stored outside the public blockchain as in Lowagie, the newly added blocks used for generating snapshots in blockchain as in Horii, and the private blockchain snapshot file generation and storage as in Ventura in order to secure and protect the contents of the snapshot file from unauthorized access. Encryption provides security to a file and disallows access without the proper key. Such allows the snapshot to be stored in a less secure location, while still providing control over the data.



Claims 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ventura in view of Horii and Lowagie, and further in view of Opferman et al., U.S. Patent Pub. No. 2020/0311094 (hereinafter Opferman).

Regarding claim 6, Ventura in view of Horii and Lowagie as applied above to claim 1 further teaches:
The apparatus of claim 1, 
Ventura in view of Horii and Lowagie does not explicitly teach:
wherein the processor is configured to store the state snapshot in an InterPlanetary File System (IPFS) that is off-chain from the permissioned blockchain.
However, Opferman in the analogous art off-chain storage of copies of private block-chain data with public on-chain verification teaches:
wherein the processor is configured to store the state snapshot in an InterPlanetary File System (IPFS) that is off-chain from the permissioned blockchain. (See Opferman[0062] off-chain storage of snapshot in is Interplanetary filesystem. See further Fig. 2, [0017]-[0019], and [0048]-[0057] describing private blockchain blocks as in [0048] where block data is copied/snapshotted to off-chain storage 255 with verification data stored on public blockchain 240 without the actual data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Opferman with the teachings of Ventura and Horii and Lowagie. One having ordinary skill in the art would have been motivated to combine the off-chain storage of snapshot/copies of blockchain blocks using Interplanetary filesystem as in Opferman with the public blockchain registration of file identification/proof and location for a file stored outside the public blockchain as in Lowagie, the newly added blocks used for generating snapshots in blockchain as in Horii, and the private blockchain snapshot file generation and storage as in Ventura in order to ensure that the snapshot/copy data is available based on being distributed and content-

Regarding claim 14, Ventura in view of Horii and Lowagie as applied above to claim 9 further teaches:
The method of claim 9, 
Ventura in view of Horii and Lowagie does not explicitly teach:
wherein the storing the state snapshot comprises storing the state snapshot in an InterPlanetary File System (IPFS) that is off-chain from the permissioned blockchain.
However, Opferman in the analogous art off-chain storage of copies of private block-chain data with public on-chain verification teaches:
wherein the storing the state snapshot comprises storing the state snapshot in an InterPlanetary File System (IPFS) that is off-chain from the permissioned blockchain. (See Opferman[0062] off-chain storage of snapshot in is Interplanetary filesystem. See further Fig. 2, [0017]-[0019], and [0048]-[0057] describing private blockchain blocks as in [0048] where block data is copied/snapshotted to off-chain storage 255 with verification data stored on public blockchain 240 without the actual data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Opferman with the teachings of Ventura and Horii and Lowagie. One having ordinary skill in the art would have been motivated to combine the off-chain storage of snapshot/copies of blockchain blocks using Interplanetary filesystem as in Opferman with the public blockchain registration of file identification/proof and location for a file stored outside the public blockchain as in Lowagie, the newly added blocks used for generating snapshots in blockchain as in Horii, and the private blockchain snapshot file generation and storage as in Ventura in order to ensure that the snapshot/copy data is available based on being distributed and content-addressable such that the copy/snapshot can be accessed even when a private blockchain and original block data is unavailable. This provides redundancy and reliability over storing the snapshot in other locations.

Regarding claim 19, Ventura in view of Horii and Lowagie as applied above to claim 17 further teaches:
The apparatus of claim 17, 
Ventura in view of Horii and Lowagie does not explicitly teach:
wherein the processor is configured to identify the storage location based on a hashed value of a content address of an InterPlanetary File System (IPFS) included with the retrieved state snapshot.
However, Opferman in the analogous art off-chain storage of copies of private block-chain data with public on-chain verification teaches:
wherein the processor is configured to identify the storage location based on a hashed value of a content address of an InterPlanetary File System (IPFS) included with the retrieved state snapshot. (See Opferman [0062] off-chain storage of snapshot in is Interplanetary filesystem where such Interplanetary filesystem is inherently content addressable based on as described the hashed content address/identifier to access the data. See further Fig. 2, [0017]-[0019], and [0048]-[0057] describing private blockchain blocks as in [0048] where block data is copied/snapshotted to off-chain storage 255 with verification data stored on public blockchain 240 without the actual data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Opferman with the teachings of Ventura and Horii and Lowagie. One having ordinary skill in the art would have been motivated to combine the off-chain storage of snapshot/copies of blockchain blocks using Interplanetary filesystem as in Opferman with the public blockchain registration of file identification/proof and location for a file stored outside the public blockchain as in Lowagie, the newly added blocks used for generating snapshots in blockchain as in Horii, and the private blockchain snapshot file generation and storage as in Ventura in order to ensure that the snapshot/copy data is available based on being distributed and content-addressable such that the copy/snapshot can be accessed even when a private blockchain and original block data is unavailable. This provides redundancy and reliability over storing the snapshot in other locations.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the references in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

The prior art made of record:
US2018/0322160

The pertinent prior art made of record but not relied upon for the rejection:
US2018/0089041 (See [0028]-[0029] describing adding new blocks to blockchain and “when another block is added … another snapshot … may be created” which relates to the amended claims feature of snapshots of newly added blocks).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time. Examiner email address is DAVID.BROOKS@USPTO.GOV
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Applicant may also email examiner at DAVID.BROOKS@USPTO.GOV for scheduling purposes.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/David T. Brooks/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        11/9/2021